DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 3,527,056 H. J. Hoffman (‘Hoffman hereafter), 
U.S. 2018/0216518 Graham et al. (‘Graham hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 16 - 20 are allowed. 
Claims 1 - 15 have been canceled.

Allowable Subject Matter
Claim[s] 16 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show:  A fixture for holding a rod guide assembly of a fuel control unit of an aircraft engine during welding, the fixture comprising: a base; a first clamp counterpart movably coupled to the base, a position of the first clamp counterpart being adjustable along a clamping direction; a second clamp counterpart coupled to the base and spaced apart from the first clamp counterpart along the clamping direction; and a rod seat coupled to the base and disposed between the first clamp counterpart and the second clamp counterpart, the rod seat being configured to engage with the rod of the rod guide assembly and keep a longitudinal axis of the rod in substantial alignment with the clamping direction. 
The closest prior art is as cited were ‘Hoffman and ‘Graham.  
‘Hoffman teaches: a rod guide assembly of a fuel control unit in Clm 1, Col. 1, ln 10 – 25, bi-fluid injector, and Fig 2, shows the injector of an aircraft engine Col. 1, 24 – 25, rocket engines are designed to fly through air or space, and during welding, Fig 2, shows welded locations such as: #48, #64, #85, #86, #91, #95.
‘Graham shows: first clamp counterpart movably coupled to the base, a position of the first clamp counterpart being adjustable along a clamping direction; a second clamp counterpart coupled to the base and spaced apart from the first clamp counterpart along the clamping direction in Fig 6, #72 (fixture/ base), #76 (right and left clamps), that are spaced apart, #74 (welding station).
However, the two prior art references cannot be combined because they are of different designs and it would not be obvious to combine.
Neither of these references provides all the limitations of claim 16. Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 17-20, are also allowed because they are dependent on claim 16.  

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
06/28/2022